54 F.3d 786NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Allen Ray HECKARD, Defendant-Appellant.
No. 94-30160.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1995.*Decided May 17, 1995.

Before:  BROWNING, REAVLEY,** and NORRIS, Circuit Judges.


1
MEMORANDUM***


2
Allen Ray Heckard appeals his jury conviction of distribution of cocaine base, in violation of 21 U.S.C. Secs. 841(a)(1) and 841(b)(1), and appeals his sentence.  We affirm.


3
Heckard's counsel has submitted a brief arguing that the district court erred in increasing Heckard's offense level for obstruction of justice, pursuant to United States Sentencing Guidelines Sec. 3C1.1.  The district court properly found that Heckard committed perjury at trial.  A finding that a defendant has committed perjury will support an increase in offense levels under section 3C1.1.  United States v. Dunnigan, 113 S.Ct. 1111, 1117 (1993).


4
Heckard argues that the district court did not support with adequate factual findings its conclusion that Heckard had committed perjury.  See  id. at 1117.  In this case, where Heckard clearly denied falsely all of the government's evidence, the necessary findings were easily made and were implicit in the district court's finding that Heckard had committed "flagrant perjury."  The district court was not required to enumerate specifically which portions of Heckard's testimony constituted perjury.  United States v. Acuna, 9 F.3d 1442, 1445 (9th Cir. 1993).


5
The increase in offense levels was not improper simply because the government achieved its conviction and was not forced to put on additional evidence to restore its case after the perjury.  A defendant's false statement need only have the potential for impeding justice.  United States v. Ancheta, 38 F.3d 1114, 1118 (9th Cir. 1994).


6
In a pro se supplemental brief, Heckard has submitted additional points of appeal.  All of those points are without merit.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral arugment.  Fed. R. App.  P. 34 (a) and Ninth Circuit Rule 34-4


**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3